Paul A. Turcke, ISB No. 4759
MSBT LAW, CHARTERED
7699 West Riverside Drive
Boise, ID 83714
Tel: 208-331-1800
Fax: 208-331-1202
pat@msbtlaw.com

Attorney for Defendant-Intervenor Applicant

                          UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF IDAHO


 WILDEARTH GUARDIANS,
 WESTERN WATERSHEDS PROJECT,
 and WILDERNESS WATCH,

            Plaintiffs,
 v.

 U.S. FOREST SERVICE and                            Case No. 19-cv-00203-CWD
 U.S. FISH AND WILDLIFE SERVICE,

            Defendants,
                                                    [PROPOSED] ANSWER
 SAFARI CLUB INTERNATIONAL,

            Defendant-Intervenor
            Applicant.


       [PROPOSED] ANSWER OF SAFARI CLUB INTERNATIONAL TO
                 PLAINTIFFS’AMENDED COMPLAINT

       Safari Club International (“Safari Club”), by and through counsel and pursuant to

the Federal Rules of Civil Procedure and the local rules of this Court, respectfully submits

this answer, upon information and belief, to the individually numbered paragraphs of the
Amended Complaint filed by WildEarth Guardians, Western Watersheds Project, and

Wilderness Watch (collectively, “Plaintiffs”).

       Safari Club answers each paragraph of the Amended Complaint without waiving

but expressly reserving all rights that they may have to seek relief by appropriate motions.

   1. Safari Club admits that the allegations of Paragraph 1 of the Amended Complaint

       describe Plaintiffs’ view of this lawsuit. To the extent that Paragraph 1 sets forth

       additional factual allegations, Safari Club lacks knowledge or information sufficient

       to form a belief as to the truth and/or accuracy of the statements included in

       Paragraph 1 and for that reason denies them. To the extent that Paragraph 1 states

       conclusions of law, no response is required. To the extent that the allegations of

       Paragraph 1 refer to, quote, cite, characterize, and/or paraphrase specific

       publications, federal statutes, or other documents, those documents speak for

       themselves and are the best evidence of their own content. To the extent that any

       further response is required, Safari Club denies the allegations of Paragraph 1.

                                     Jurisdiction and Venue

   2. Safari Club lacks knowledge or information sufficient to form a belief as to the truth

       and/or accuracy of the factual allegations of Paragraph 2, and for that reason denies

       them. To the extent that Paragraph 2 states conclusions of law, no response is

       required. To the extent that the allegations of Paragraph 2 refer to, quote, cite,

       characterize and/or paraphrase federal statutes, those documents speak for

       themselves and are the best evidence of their own content. To the extent that any

       further response is required, Safari Club denies the allegations of Paragraph 2.


                                             2
3. Safari Club lacks knowledge or information sufficient to form a belief as to the truth

   and/or accuracy of the factual allegations of Paragraph 3, and for that reason denies

   them. To the extent that Paragraph 3 states conclusions of law, no response is

   required. To the extent that the allegations of Paragraph 3 refer to, quote, cite,

   characterize and/or paraphrase federal statutes, those documents speak for

   themselves and are the best evidence of their own content. To the extent that any

   further response is required, Safari Club denies the allegations of Paragraph 3.

4. To the extent that Paragraph 4 states conclusions of law, no response is required.

   To the extent that the allegations of Paragraph 4 refer to, quote, cite, characterize,

   or paraphrase federal statutes, those documents speak for themselves and are the

   best evidence of their own content. To the extent that any further response is

   required, Safari Club denies the remaining allegations of Paragraph 4.

                                        Parties

5. Safari Club lacks knowledge or information sufficient to form a belief about the

   truth and/or accuracy of the factual allegations of Paragraph 5 and for that reason

   denies them. To the extent that the allegations of Paragraph 5 state conclusions of

   law, no response is required. To the extent that any further response is required,

   Safari Club denies the allegations of Paragraph 5.

6. Safari Club lacks knowledge or information sufficient to form a belief as to the truth

   and/or accuracy of the factual allegations of Paragraph 6, and for that reason denies

   them. To the extent that the allegations of Paragraph 6 state conclusions of law, no




                                          3
   response is required. To the extent that any further response is required, Safari Club

   denies the allegations of Paragraph 6.

7. Safari Club lacks knowledge or information sufficient to form a belief as to the truth

   and/or accuracy of the factual allegations of Paragraph 7, and for that reason denies

   them. To the extent that the allegations of Paragraph 7 state conclusions of law, no

   response is required. To the extent that any further response is required, Safari Club

   denies the allegations of Paragraph 7.

8. Safari Club admits that defendant U.S. Forest Service is a federal agency within the

   U.S. Department of Agriculture. To the extent that the allegations of Paragraph 8

   state conclusions of law, no response is required. To the extent that any further

   response is required, Safari Club denies the allegations of Paragraph 8.

9. Safari Club admits that defendant U.S. Fish and Wildlife Service is a federal agency

   with the U.S. Department of the Interior. To the extent that the allegations of

   Paragraph 9 state conclusions of law, no response is required. To the extent that

   any further response is required, Safari Club denies the allegations of Paragraph 9.

                                         Facts

10. In Paragraph 10, Plaintiffs appear to be citing facts included in the June 30, 2017

   rule entitled “Removing the Greater Yellowstone Ecosystem Population of Grizzly

   Bears From the Federal List of Endangered and Threatened Wildlife,” 82 Fed. Reg.

   30502 (“GYE Grizzly Bear Rule”). To the extent that the allegations of Paragraph

   10 reference information from that rule, Safari Club admits that the rule includes

   those facts. The GYE Grizzly Bear Rule speaks for itself and is the best evidence


                                            4
   of its own content. To the extent that any further response is required, Safari Club

   denies the remaining allegations of Paragraph 10.

11. To the extent that the allegations in Paragraph 11 refer to quote, cite, characterize,

   and/or paraphrase Federal Register notices and Federal Regulations, those

   documents speak for themselves and are the best evidence of their own content. To

   the extent that the allegations of Paragraph 11 misstate or mischaracterize the facts

   found in these documents, Safari Club denies those allegations. To the extent that

   any further response is required, Safari Club lacks knowledge or information

   sufficient to form a belief about the truth and/or accuracy of the allegations of

   Paragraph 11 and for that reason denies them.

12. Safari Club lacks knowledge or information sufficient to form a belief as to the truth

   and/or accuracy of the factual allegations in Paragraph 12 and for that reason denies

   them. To the extent that the allegations of Paragraph 12 offer facts that contradict

   those provided by the FWS in the GYE Grizzly Bear Rule, Safari Club denies those

   allegations.

13. Safari Club lacks knowledge or information sufficient to form a belief as to the truth

   and/or accuracy of the allegations of Paragraph 13 and for that reason denies them.

14. Safari Club admits that the grizzly bear population has increased since 1975 and

   that its range has increased since 1975. Safari Club lacks knowledge or information

   sufficient to form a belief as to the truth and/or accuracy of the specific factual

   allegations contained in Paragraph 14, other than those included in the GYE Grizzly




                                          5
   Bear Rule, and for that reason denies the factual allegations of Paragraph 14 other

   than those specifically included in that regulation.

15. Safari Club admits that Idaho and Wyoming have regulations that authorize the use

   of bait for the harvest of black bears. Those regulations speak for themselves and

   are the best evidence of their own content. The question of authority over the

   management of wildlife, including methods of take, is a legal one. To the extent

   that the allegations of Paragraph 15 state legal conclusions, no response is required.

   To the extent that any further response is required, Safari Club denies all the

   remaining allegations of Paragraph 15.

16. Safari Club admits that some black bear hunters who hunt in National Forests in

   Idaho and Wyoming use bait. This fact is supported by the declarations provided

   by Safari Club with its motion to intervene. Safari Club admits that the use of bait

   may take several forms, but otherwise lacks knowledge or information sufficient to

   form a belief about the truth and/or accuracy of the remaining allegations in

   Paragraph 16 and for that reason denies them.

17. To the extent that the allegations of Paragraph 17 refer to, quote, cite, characterize,

   and/or paraphrase documents such as a joint closure order and special use permits,

   these documents speak for themselves and are the best evidence of their own

   content. Safari Club lacks knowledge or information sufficient to form a belief as

   to the truth and/or accuracy of the remaining allegations of Paragraph 17 and for

   that reason denies them.




                                           6
18. To the extent that the allegations of Paragraph 18 refer to, quote, cite, characterize,

   and/or paraphrase documents such as an Environmental Assessment and Biological

   Evaluation, these documents speak for themselves and are the best evidence of their

   own content. Safari Club lacks knowledge or information sufficient to form a belief

   as to the truth and/or accuracy of the remaining allegations of Paragraph 18 and for

   that reason denies them.

19. To the extent that the allegations of Paragraph 19 refer to, quote, cite, characterize,

   and/or paraphrase documents such as a Biological Opinion, that document speaks

   for itself and is the best evidence of its own content. Safari Club lacks knowledge

   or information sufficient to form a belief as to the truth and/or accuracy of the

   remaining allegations of Paragraph 19 and for that reason denies them.

20. To the extent that the allegations of Paragraph 20 refer to, quote, cite, characterize,

   and/or paraphrase documents such as a Biological Opinion, that document speaks

   for itself and is the best evidence of its own content. Safari Club lacks knowledge

   or information sufficient to form a belief as to the truth and/or accuracy of the

   remaining allegations of Paragraph 20 and for that reason denies them.

21. To the extent that the allegations of Paragraph 21 refer to, quote, cite, characterize,

   and/or paraphrase documents such as a Biological Opinion and an Incidental Take

   Permit, those documents speak for themselves and are the best evidence of their

   own content. Safari Club lacks knowledge or information sufficient to form a belief

   as to the truth and/or accuracy of the remaining allegations of Paragraph 21 and for

   that reason denies them.


                                           7
22. To the extent that the allegations of Paragraph 22 refer to, quote, cite, characterize,

   or paraphrase documents such as a Decision Notice, that document speaks for itself

   and is the best evidence of its own content. Safari Club lacks knowledge or

   information sufficient to form a belief as to the truth and/or accuracy of the

   remaining allegations of Paragraph 22 and for that reason denies them.

23. To the extent that the allegations of Paragraph 23 refer to, quote, cite, characterize,

   and/or paraphrase documents such as a Decision Notice, that document speaks for

   itself and is the best evidence of its own content. Safari Club lacks knowledge or

   information sufficient to form a belief as to the truth and/or accuracy of the

   remaining allegations of Paragraph 23 and for that reason denies them.

24. To the extent that the allegations of Paragraph 24 refer to, quote, cite, characterize,

   and/or paraphrase documents such as an Environmental Assessment, a National

   Policy, the Endangered Species Act and/or a Closure Order, those documents speak

   for themselves and are the best evidence of their own content. To the extent that the

   allegations of Paragraph 24 state conclusions of law, no response is required. Safari

   Club lacks knowledge or information sufficient to form a belief as to the truth and/or

   accuracy of the remaining allegations of Paragraph 24 and for that reason denies

   them.

25. To the extent that the allegations of Paragraph 25 refer to, quote, cite, characterize,

   and/or paraphrase documents such as an Environmental Assessment, that document

   speaks for itself and is the best evidence of its own content. Safari Club lacks




                                           8
   knowledge or information sufficient to form a belief as to the truth and/or accuracy

   of the remaining allegations of Paragraph 25 and for that reason denies them.

26. To the extent that the allegations of Paragraph 26 refer to, quote, cite, characterize,

   and/or paraphrase documents such as an Environmental Assessment and Wyoming

   regulations, those documents speak for themselves and are the best evidence of their

   own content. Safari Club lacks knowledge or information sufficient to form a belief

   as to the truth and/or accuracy of the remaining allegations of Paragraph 26 and for

   that reason denies them.

27. Safari Club admits that the State of Wyoming authorizes the use of bait for black

   bear hunting in certain areas of the state. To the extent that the remaining allegations

   of Paragraph 27 refer to, quote, cite, characterize, and/or paraphrase Wyoming

   regulations that address black bear hunting with bait, those regulations speak for

   themselves and are the best evidence of their own content. Safari Club lacks

   knowledge or information sufficient to form a belief as to the truth and/or accuracy

   of the remaining allegations of Paragraph 27 and for that reason denies them.

28. Safari Club admits that the State of Idaho authorizes the use of bait for black bear

   hunting in certain areas of the state, including in National Forest lands. This

   information is supported by the declarations that Safari Club provided with its

   motion to intervene. Safari Club also admits that grizzly bears have been found in

   some areas where black bear hunting over bait is authorized. This information is

   also supported by the declarations that Safari Club provided with its motion to

   intervene. To the extent that the remaining allegations of Paragraph 28 refer to,


                                           9
   quote, cite, characterize, and/or paraphrase Idaho regulations that address black bear

   hunting with bait, those regulations speak for themselves and are the best evidence

   of their own content. Safari Club lacks knowledge or information sufficient to form

   a belief as to the truth and/or accuracy of the remaining allegations of Paragraph 28

   and for that reason denies them.

29. To the extent that the allegations of Paragraph 29 refer to, quote, cite, characterize,

   and/or paraphrase Idaho regulations that address black bear hunting with bait, those

   regulations speak for themselves and are the best evidence of their own content.

   Safari Club lacks knowledge or information sufficient to form a belief as to the truth

   and/or accuracy of the remaining allegations of Paragraph 29 and for that reason

   denies them.

30. To the extent that the allegations of Paragraph 30 refer to, quote, cite, characterize,

   and/or paraphrase documents such as a food closure order, that document speaks for

   itself and is the best evidence of its own content. Safari Club lacks knowledge or

   information sufficient to form a belief as to the truth and/or accuracy of the

   remaining allegations of Paragraph 30 and for that reason denies them.

31. To the extent that the allegations of Paragraph 31 refer to, quote, cite, characterize,

   and/or paraphrase documents such as a closure order, that document speaks for itself

   and is the best evidence of its own content. Safari Club lacks knowledge or

   information sufficient to form a belief as to the truth and/or accuracy of the

   remaining allegations of Paragraph 31 and for that reason denies them.




                                          10
32. To the extent that the allegations of Paragraph 32 refer to, quote, cite, characterize,

   and/or paraphrase documents such as a closure order, that document speaks for itself

   and is the best evidence of its own content. Safari Club lacks knowledge or

   information sufficient to form a belief as to the truth and/or accuracy of the

   remaining allegations of Paragraph 32 and for that reason denies them.

33. Safari Club admits that hunters use bait to harvest black bears on the Caribou-

   Targhee National Forest in Idaho. This fact is supported by the declarations that

   Safari Club provided with its motion to intervene. To the extent that the remaining

   allegations of Paragraph 33 refer to, quote, cite, characterize, and/or paraphrase

   Idaho regulations that address black bear hunting with bait, those regulations speak

   for themselves and are the best evidence of their own content. Safari Club lacks

   knowledge or information sufficient to form a belief as to the truth and/or accuracy

   of the remaining allegations of Paragraph 33 and for that reason denies them.

34. To the extent that the allegations of Paragraph 34 refer to, quote, cite, characterize,

   and/or paraphrase Wyoming regulations that address black bear hunting with bait,

   those regulations speak for themselves and are the best evidence of their own

   content. Safari Club lacks knowledge or information sufficient to form a belief as

   to the truth and/or accuracy of the remaining allegations of Paragraph 34 and for

   that reason denies them.

35. Safari Club lacks knowledge or information sufficient to form a belief as to the truth

   and/or accuracy of the allegations of Paragraph 35 and for that reason denies them.




                                          11
36. Safari Club lacks knowledge or information sufficient to form a belief as to the truth

   and/or accuracy of the allegations of Paragraph 36 and for that reason denies them.

37. Safari Club lacks knowledge or information sufficient to form a belief as to the truth

   and/or accuracy of the allegations of Paragraph 37 and for that reason denies them.

38. Safari Club lacks knowledge or information sufficient to form a belief as to the truth

   and/or accuracy of the allegations of Paragraph 38 and for that reason denies them.

39. Safari Club lacks knowledge or information sufficient to form a belief as to the truth

   and/or accuracy of the allegations of Paragraph 39 and for that reason denies them.

40. Safari Club lacks knowledge or information sufficient to form a belief as to the truth

   and/or accuracy of the allegations of Paragraph 40 and for that reason denies them.

41. Safari Club lacks knowledge or information sufficient to form a belief as to the truth

   and/or accuracy of the allegations of Paragraph 41 and for that reason denies them.

42. Safari Club lacks knowledge or information sufficient to form a belief as to the truth

   and/or accuracy of the allegations of Paragraph 42 and for that reason denies them.

43. Safari Club lacks knowledge or information sufficient to form a belief as to the truth

   and/or accuracy of the allegations of Paragraph 43 and for that reason denies them.

44. Safari Club lacks knowledge or information sufficient to form a belief as to the truth

   and/or accuracy of the allegations of Paragraph 44 and for that reason denies them.

45. Safari Club lacks knowledge or information sufficient to form a belief as to the truth

   and/or accuracy of the allegations of Paragraph 45 and for that reason denies them.

46. Safari Club lacks knowledge or information sufficient to form a belief as to the truth

   and/or accuracy of the allegations of Paragraph 46 and for that reason denies them.


                                          12
47. Safari Club lacks knowledge or information sufficient to form a belief as to the truth

   and/or accuracy of the allegations of Paragraph 47 and for that reason denies them.

48. Safari Club lacks knowledge or information sufficient to form a belief as to the truth

   and/or accuracy of the allegations of Paragraph 48 and for that reason denies them.

49. Safari Club lacks knowledge or information sufficient to form a belief as to the truth

   and/or accuracy of the allegations of Paragraph 49 and for that reason denies them.

50. Safari Club lacks knowledge or information sufficient to form a belief as to the truth

   and/or accuracy of the allegations of Paragraph 50 and for that reason denies them.

51. Safari Club lacks knowledge or information sufficient to form a belief as to the truth

   and/or accuracy of the allegations of Paragraph 51 and for that reason denies them.

52. Safari Club lacks knowledge or information sufficient to form a belief as to the truth

   and/or accuracy of the allegations of Paragraph 52 and for that reason denies them.

53. Safari Club lacks knowledge or information sufficient to form a belief as to the truth

   and/or accuracy of the allegations of Paragraph 53 and for that reason denies them.

54. Safari Club lacks knowledge or information sufficient to form a belief as to the truth

   and/or accuracy of the allegations of Paragraph 54 and for that reason denies them.

55. Safari Club lacks knowledge or information sufficient to form a belief as to the truth

   and/or accuracy of the allegations of Paragraph 55 and for that reason denies them.

56. Safari Club lacks knowledge or information sufficient to form a belief as to the truth

   and/or accuracy of the allegations of Paragraph 56 and for that reason denies them.

57. Safari Club lacks knowledge or information sufficient to form a belief as to the truth

   and/or accuracy of the allegations of Paragraph 57 and for that reason denies them.


                                          13
58. Safari Club lacks knowledge or information sufficient to form a belief as to the truth

   and/or accuracy of the allegations of Paragraph 58 and for that reason denies them.

59. Safari Club lacks knowledge or information sufficient to form a belief as to the truth

   and/or accuracy of the allegations of Paragraph 59 and for that reason denies them.

60. Safari Club lacks knowledge or information sufficient to form a belief as to the truth

   and/or accuracy of the allegations of Paragraph 60 and for that reason denies them.

61. Safari Club lacks knowledge or information sufficient to form a belief as to the truth

   and/or accuracy of the allegations of Paragraph 61 and for that reason denies them.

62. Safari Club lacks knowledge or information sufficient to form a belief as to the truth

   and/or accuracy of the allegations of Paragraph 62 and for that reason denies them.

63. Safari Club lacks knowledge or information sufficient to form a belief as to the truth

   and/or accuracy of the allegations of Paragraph 63 and for that reason denies them.

64. Safari Club denies the allegations of Paragraph 64.

65. Safari Club denies the allegations of Paragraph 65.

66. Safari Club denies the allegations of Paragraph 66.

67. Safari Club denies the allegations of Paragraph 67.

68. Safari Club denies the allegations of Paragraph 68.

69. Safari Club denies the allegations of Paragraph 69.

70. Safari Club denies the allegations of Paragraph 70.

71. Safari Club denies the allegations of Paragraph 71.

72. Safari Club admits that some substances are better for bears to eat than others. Safari

   Club otherwise lacks knowledge or information sufficient to form a belief as to the


                                          14
   truth and/or accuracy of the remaining allegations of Paragraph 72 and for that

   reason denies them.

73. Safari Club lacks knowledge or information sufficient to form a belief as to the truth

   and/or accuracy of the allegations of Paragraph 73 and for that reason denies them.

                                 Claims for Relief

                                     Claim One

74. Safari Club realleges and incorporates all of its responses from Paragraphs 1-73.

75. To the extent that the allegations of Paragraph 75 state conclusions of law, no

   response is required. To the extent that the allegations of Paragraph 75 refer to,

   quote, cite, characterize, and/or paraphrase federal statutes and regulations, judicial

   rulings, and a Biological Opinion, those documents speak for themselves and are

   the best evidence of their own content. To the extent that any further response is

   required, Safari Club denies the allegations of Paragraph 75.

76. To the extent that the allegations of Paragraph 76 state conclusions of law, no

   response is required. To the extent that the allegations of Paragraph 76 refer to,

   quote, cite, characterize, and/or paraphrase federal statutes and regulations, judicial

   rulings, and an Incidental Take Statement, those documents speak for themselves

   and are the best evidence of their own content. To the extent that any further

   response is required, Safari Club denies the allegations of Paragraph 76.

77. To the extent that the allegations of Paragraph 77 state conclusions of law, no

   response is required. To the extent that the allegations of Paragraph 77 refer to,

   quote, cite, characterize, and/or paraphrase federal statutes and regulations, those


                                          15
       documents speak for themselves and are the best evidence of their own content. To

       the extent that any further response is required, Safari Club denies the remaining

       allegations of Paragraph 77.

                                        Claim Two

   78. Safari Club realleges and incorporates all of its responses to Paragraphs 1-77.

   79. To the extent that the allegations of Paragraph 79 state conclusions of law, no

       response is required. To the extent that the allegations of Paragraph 79 refer to,

       quote, cite, characterize, and/or paraphrase federal statutes and regulations,

       Environmental Assessments, and a national policy, those documents speak for

       themselves and are the best evidence of their own content. To the extent that any

       further response is required, Safari Club denies the allegations of Paragraph 79.

                                      Relief Sought

       The final paragraphs of the Amended Complaint constitute a prayer for relief to

which no response is required. To the extent that any response is required, Safari Club

denies the allegations in these paragraphs.

                              AFFIRMATIVE DEFENSES

       Without taking on the burden of proof for a matter on which that burden properly

rests on Plaintiffs, Safari Club states that the following defenses bar some or all of

Plaintiffs’ claims:

   1. Plaintiffs fail to state a claim for which relief may be granted.

   2. Plaintiffs fail to demonstrate standing to assert some or all of their claims.

   3. This Court lacks jurisdiction over some or all of Plaintiffs’ claims.


                                              16
   4. Some or all of Plaintiffs’ claims are barred by the applicable statute of limitations.

       Safari Club reserves the right to name additional affirmative defenses as they may

be discovered after the filing of this [Proposed] Answer and before the final resolution of

this matter.

       DATED this 23rd day of August, 2019.


                                   Respectfully Submitted,


                                          /s/ Paul A. Turcke
                                   Paul A. Turcke, ISB No. 4759
                                   MSBT LAW, CHARTERED
                                   7699 West Riverside Drive
                                   Boise, ID 83714
                                   Tel: 208-331-1800
                                   Fax: 208-331-1202
                                   pat@msbtlaw.com

                                   Attorney for Defendant-Intervenor Applicant




                                            17
                              CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the 23rd day of August, 2019, I filed the foregoing
electronically through the CM/ECF system, which caused the following counsel to be served by
electronic means, as more fully reflected on the Notice of Electronic filing:

Matthew K. Bishop
Western Environmental Law Center
bishop@westernlaw.org

Peter Frost
Western Environmental Law Center
frost@westernlaw.org

Dana Johnson
Danajohnsonecf@gmail.com

Robert P. Williams
U.S. Department of Justice
Robert.p.williams@doj.gov




                                          /s/ Paul A. Turcke
                                          Paul A. Turcke, ISB #4759
                                          MSBT Law, Chartered
                                          7699 West Riverside Drive
                                          Boise, Idaho 83714
                                          Telephone: 208-331-1800
                                          Facsimile: 208-331-1202
                                          pat@msbtlaw.com




                                            18
